Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stanislaus et al. (WO 2018/025104) in view of Narayanaswamy et al. (US 2014/0228205 A1). 
Stanislaus discloses a process for the production of propylene from
waste plastics feedstocks (see: claims 1, 10 and 13; Fig. 1) comprising:
- providing a hydrocarbon stream A (Fig. 1 (41); obtained by treatment (Fig. 1 (80)) and (40) of a waste plastics feedstock (Fig. 1 (11)); 
-providing a hydrocarbon stream B (Fig. 1 (41a)); 
-supplying a feed C comprising a fraction of the hydrocarbon stream A and
a fraction of the hydrocarbon stream B to a thermal cracker furnace comprising cracking coil (Fig. 1 (5)); 
-performing a thermal cracking operation in the presence of steam to
obtain a cracked hydrocarbon stream D;
 -supplying the cracked hydrocarbon stream D to a separation unit (
Fig. 1 (60)); 
-performing a separation operation in the separation unit to obtain a
product stream E comprising propylene (Fig. 1 (61));
wherein in step (d) the coil outlet temperature and the weight ratio of
steam to composition C fall within the claimed ranges ([00125] and [00126]). Also see [0017], [0042], [0057], [0068]-[0073]. Figure 1(41)(12). 
Stanislaus does not teach that propylene product is further supplied to a polymerization reaction to obtain a propylene-based polymer. 
Narayanaswamy discloses a process wherein is propylene is polymerization. See paragraphs [0054], [0055]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Stanislaus by passing propylene to a polymeirization as suggest by Narayanaswamy to produce a polymer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/            Primary Examiner, Art Unit 1771